Name: 89/126/EEC: Commission Decision of 31 January 1989 approving a specific programme for the processing and marketing of virgin olive oil notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  marketing;  Europe;  agricultural policy
 Date Published: 1989-02-18

 Avis juridique important|31989D012689/126/EEC: Commission Decision of 31 January 1989 approving a specific programme for the processing and marketing of virgin olive oil notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (only the Spanish text is authentic) Official Journal L 046 , 18/02/1989 P. 0037 - 0037*****COMMISSION DECISION of 31 January 1989 approving a specific programme for the processing and marketing of virgin olive oil notified by the Spanish Government pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) (89/126/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 om common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 5 thereof, Whereas on 23 November 1987 the Spanish Government forwarded a specific programme concerning the olive oil sector and submitted supplementary information on 10 August 1988 and 22 September 1988; Whereas the aim of this specific programme is to rationalize and adapt the processing and marketing of virgin olive oil in the Spanish autonomous regions of Andalusia, Castile-la-Mancha, Extremadura, Catalonia, Valencia, Aragon, Madrid, Castile-LÃ ©on, Murcia and Balearics so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas concern for the quality of virgin olive oil necessitates shorter storage periods for harvested olives prior to processing, it would be appropriate to amplify point B.6.23 of the Commission criteria for the choice of projects to be financed under Regulation (EEC) No 355/77 (3) to allow the programme to include investments involving an increase in oil crushing capacities in a mill even when proof is not given that corresponding capacity is abandoned in other mills, as long as such investments will serve that purpose; Whereas approval of this programme cannot include investments in research and development, namely in the field of effluent treatment; Whereas this programme contains sufficient information as prescribed by Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the virgin olive oil sector in Spain; Whereas the estimatesd time required for implementation of this programme does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the virgin olive oil sector submitted by the Spanish Government on 23 November 1987, concerning which further particulars were provided on 10 August 1988 and 22 September 1988 pursuant to Regulation (EEC) No 355/77 is hereby approved. 2. Such approval does not extend to investments in research and development in the field of sewage disposal. 3. Approval of this programme also covers investments for the increase of the crushing capacity of mills provided such capacity is used to shorten storage periods for olives prior to crushing. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 31 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1. (3) OJ No C 79, 26. 3. 1987, p. 3.